QUARLES, C. J.,
Concurring. — The conclusion reached is correct. The ordinary rules requiring an affidavit of merits to accompany an application to set aside a judgment entered upon default by the clerk do not apply to a case where the complaint does not state a cause of action. The complaint in this action was insufficient, in that it failed to state that the itemized statement presented to the board of commissioners, showing the fees received by the plaintiff sheriff, was verified by him. (See Campbell v. Board, 4 Idaho, 181, 37 Pac. 329.) It should be verified by the officer himself. The complaint should have alleged that the plaintiff officer was not in arrears as to public funds collected by him, as without such showing the board of commissioners could not, under section 1771 of the Revised Statutes, allow him the claim, or any part thereof, sued on; nor could he, in the absence of such showing, recover .judgment therefor. The complaint must allege the facts necessary to be proven.